Citation Nr: 1753142	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service-connection for a bipolar disorder.

2.  Entitlement to service-connection for an acquired psychiatric disorder to include bipolar disorder and schizophrenia.

REPRESENTATION

Veteran represented by:	John Berry, Esq. 


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1999 to February 2000.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from  March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that declined to reopen the claim for service connection for bipolar disorder.  

This matter was most recently before the Board in November 2016 when it was remanded for additional development, including to obtain Social Security Administration (SSA) records.  

The Board again notes that the issue of whether new and material evidence has been received sufficient to reopen a claim for nonservice-connected pension has been raised by the record in a December 2010 claim for VA benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate and prompt action.  38 C.F.R. § 19.9(b) (2017).

FINDINGS OF FACT

1.  The Veteran was denied service-connection for a psychiatric condition in a November 2005 rating decision and the Veteran did not perfect his appeal within a year of that rating decision.

2.  The evidence associated with the record subsequent to the November 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran's acquired psychiatric disorder had its onset during active service.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service-connection for a psychiatric condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service-connection for an acquired psychiatric disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder to include bipolar disorder and schizophrenia have been met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE 

The Veteran seeks service-connection for an acquired psychiatric disorder.  Service-connection for a psychiatric disorder was denied in a November 2005 rating decision. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement ("NOD") with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, a review of the record shows that the Veteran did not appeal the denial of service-connection for a psychiatric condition.  Thus, the November 2005 rating decision became final based on the evidence then of record.  38 U.S.C. 
§§ 7104, 7105; 38 C.F.R. § 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  The Veteran's claim was initially denied in the November 2005 rating decision on the basis that the Veteran's psychiatric condition pre-existed service. 

Pertinent evidence received since the November 2005 rating decision includes Social Security Administration records which contain the Veteran's pre-service medical records that indicate the Veteran's psychiatric condition may have worsened while he was in-service.  

The Board finds that the SSA medical records indicating that the Veteran's condition worsened constitute new and material evidence.  The evidence is "new" because it was not of record at the time that the November 2005 rating decision was issued, and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim, (i.e., an in-service aggravation of a preexisting condition) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a psychiatric disorder is warranted.  

II. SERVICE-CONNECTION

The Board grants entitlement to service-connection for an acquired psychiatric disorder to include bipolar disorder and schizophrenia as the evidence of record fails to show that the Veteran's psychiatric disorder was not clearly and unmistakably aggravated by service, resulting in the Veteran being presumed sound prior to being medically discharged for a psychiatric condition which has continued till today.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's medical records indicate that he has continued to receive treatment for bipolar disorder since he was discharged from service.  See generally SSA Records containing post-service medical records.  Accordingly, there is no reasonable dispute that the Veteran had an in-service incurrence of bipolar disorder and that his bipolar disorder has continued until today.  See Id.  The issue for the Board is whether the Veteran's psychiatric disorder preexisted his service.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet.App. at 234; 38 U.S.C. § 1111. 

Here the government has not met the burden for rebutting the presumption of soundness as the record indicates that the Veteran's condition was aggravated in-service.  The Board notes that the Veteran's pre-service medical records found within his SSA files show that the he had a long standing diagnosis of schizophrenia prior to entering service.  However, the Veteran's entrance medical examination contains no notation of any psychiatric problems.  The Board does not need to resolve whether the Veteran's pre-service schizophrenia and in-service diagnosed bipolar disorder constitute separate medical disorders because the Veteran's medical records reveal that his psychiatric condition worsened in-service.  Specifically, an October 1997 evaluation by R.W.R M.D. reflects that while the Veteran had a history of psychiatric problems, his status prior to service was without major psychiatric problems.  Specifically, the doctor noted that the Veteran was oriented in all spheres without hallucinations or perpetual distortions, had no significant depression or elation, and was without suicidal or homicidal ideation.  

Following entry into service and without a notation of any psychiatric problems upon entry, the Veteran was diagnosed and medically discharged as a result of bipolar disorder.  On the face of this evidence, the Board cannot conclude that the VA has met the burden of showing that the Veteran's psychiatric disability was not aggravated in service.  In fact, the evidence suggests the opposite and shows that the Veteran's status deteriorated while in-service.  Consequently, the Veteran must be presumed to have been sound upon entry. 

With the Veteran presumed sound, the facts are in favor of a finding of entitlement to service-connection because the Veteran was diagnosed with bipolar disorder while in-service and has continued to receive treatment for this disorder until the present day.  Accordingly, the in-service incurrence, present disability, and nexus element are all met, and entitlement to service-connection is granted. 


ORDER

The previously denied claim of entitlement to service-connection for a psychiatric disorder is reopened.  

Entitlement to service-connection for an acquired psychiatric disorder to include bipolar disorder and schizophrenia is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


